Title: To Benjamin Franklin from the Earl of Shelburne, 6 April 1782
From: Shelburne, William Petty, Earl of
To: Franklin, Benjamin


Under the previous division of responsibilities among three secretaries of state, the British government had assigned American affairs to the secretary of state for the American colonies. With the abolition of that post, a struggle for control of negotiations with the American peace commissioners ensued between the Earl of Shelburne, the newly named secretary of state for the home department, and Charles James Fox, the newly named secretary of state for foreign affairs. Not only were the two men bitter personal rivals, but also they held vastly different goals for negotiations with the Americans. Shelburne wished to maintain some formal connection between Great Britain and America. Fox, like Prime Minister Rockingham, was prepared to concede American independence in order to obtain a separate peace with them. This would force France, Spain, and the Netherlands to make peace on British terms. It would also eliminate Shelburne’s claims as home secretary to deal with the Americans and consolidate all the various peace negotiations in Fox’s hands. Franklin’s letter of March 22 encouraged Shelburne’s hopes and gave him an excuse to send to Passy a representative, the wealthy merchant and landowner Richard Oswald, whom he here introduces. Fox named his own representative to negotiate with the French, his friend Thomas Grenville, and gave him a letter of introduction to Franklin as well (below, May 1). Grenville did not reach Paris, however, until May 7, more than three weeks after Oswald’s arrival. In spite of Oswald’s head start, the competition between Shelburne and Fox over the American negotiations was far from resolved.
 
Dear Sir
London 6th. April 1782
I have been favour’d with your Letter, and am much oblig’d by your remembrance. I find myself return’d nearly to the same Situation, which you remember me to have occupied nineteen years ago, and should be very glad to talk to you as I did then, and afterwards in 1767, upon the means of promoting the Happiness of Mankind, a Subject much more agreeable to my Nature, than the best concerted Plans for spreading Misery and Devastation. I have had a high Opinion of the Compass of your Mind and of your Foresight. I have often been beholden to both and shall be glad to be so again, as far as is Compatible with your Situation. Your Letter discovering the same disposition has made me send to you Mr. Oswald. I have had a longer acquaintance with him, than even I have had the pleasure to have with you. I believe him an Honest Man, and after consulting some of our common Friends, I have thought him the fittest for the purpose. He is a Practical Man, and conversant in those negotiations, which are most Interesting to Mankind. This has made me prefer him to any of our Speculative Friends, or to any Person of higher Rank. He is fully appriz’d of my mind, and You may give full credit to every thing he assures you of. At the same time if any other Channell occurs to you, I am ready to embrace it. I wish to retain the same Simplicity and Good Faith, which subsisted between us in Transactions of less Importance.
I have the Honour to be with great and Sincere Esteem Dr. Sr. Your faithful and most Obedt. Servt.
Shelburne
